Case 2:17-cv-06929-PA-JEM Document 167 Filed 10/03/18 Page 1 of 3 Page ID #:4761



   1   NICOLAS MORGAN (SB# 166441)
       nicolasmorgan@paulhastings.com
   2   THOMAS A. ZACCARO (SB# 183241)
       thomaszaccaro@paulhastings.com
   3   PAUL HASTINGS LLP
       515 South Flower Street
   4   Twenty-Fifth Floor
       Los Angeles, California 90071-2228
   5   Telephone: 1(213) 683-6000
       Facsimile: 1(213) 627-0705
   6
       Attorneys for Defendant
   7   JEAN CHEN
   8
                            UNITED STATES DISTRICT COURT
   9
                           CENTRAL DISTRICT OF CALIFORNIA
  10
                                   WESTERN DIVISION
  11

  12   SECURITIES AND EXCHANGE                  CASE NO. 2:17-cv-06929-PA-JEM
       COMMISSION,
  13                                            ORDER APPROVING:
                      Plaintiff,
  14
             vs.                                (1) SALE OF RECEIVERSHIP
  15                                            REAL PROPERTY LOCATED
       EDWARD CHEN, JEAN CHEN,                  AT 16359 E. BALLENTINE
  16   HOME PARADISE INVESTMENT                 PLACE, COVINA, CA 91722,
       CENTER LLC, GH INVESTMENT LP,            FREE AND CLEAR OF ALL
  17   GH DESIGN GROUP, LLC, GOLDEN             LIENS, CLAIMS, AND
       GALAXY LP, MEGA HOME, LLC,               ENCUMBRANCES WITH LIENS,
  18                                            CLAIMS, AND
                      Defendant.                ENCUMBRANCES ATTACHING
  19                                            TO THE PROCEEDS; AND
  20                                            (2) RELEASE OF SALES
                                                PROCEEDS TO RECEIVER
  21                                            UPON SALE OF PROPERTIES,
                                                SUBJECT TO EXISTING LIENS,
  22                                            CLAIMS, AND
                                                ENCUMBRANCES
  23
                                                [STIPULATION APPROVING
  24                                            SALES OF REAL PROPERTY
                                                FILED CONCURRENTLY
  25                                            HEREWITH]
  26                                            [No Hearing Required]
  27                                            Judge: Hon. Percy Anderson
                                                Courtroom: 9A
  28
                                                      [PROPOSED] ORDER APPROVING SALE
                                                           OF 16359 E. BALLENTINE PLACE
Case 2:17-cv-06929-PA-JEM Document 167 Filed 10/03/18 Page 2 of 3 Page ID #:4762



   1         The Court having entered its Stipulation and Order Re Auction of GH Real
   2   Property [Docket No. 99] (the “Sale Order”), having reviewed the Declaration of
   3   Robert P. Mosier, the Court-appointed receiver (the “Receiver”) for GH Investment
   4   LP (“GH Investment”) and GH Design Group, LLC (“GH Design”), having
   5   reviewed the Stipulation Approving Sales of Real Property concurrently filed
   6   herewith, reflecting that the auction of the property set forth herein has been
   7   concluded, and for good cause appearing therefore,
   8

   9         IT IS HEREBY ORDERED THAT:
  10

  11         1. The Receiver is authorized to sell the Property commonly described as
  12   16359 E. Ballentine Place, Covina, CA 91722 and legally described in Exhibit “A”
  13   to this Order (the “Property”) to the highest bidder at the public auction, Centurion
  14   Investments, Inc. (the “Buyer”), for the purchase price of $462,000.00 pursuant to
  15   the terms outlined in the Sale Order. In the event that the sale to the Buyer fails to
  16   close, the Receiver is authorized to sell the Property to the next highest bidder from
  17   the auction, Cobra 28 No. 8 LP and/or assigns (“Backup Bidder”) for $456,500.00.
  18         2. The Receiver is authorized to transfer the Property to the Buyers or
  19   Backup Bidder by quit claim deed, and is authorized to approve and execute on
  20   behalf of the GH Design entity holding legal title to the Property a quit claim deed
  21   and such other documents that may be customary and reasonably required at
  22   closing of the sale.
  23         3. The sales proceeds arising from the sale of the Property pursuant to this
  24   Order shall be paid as follows:
  25                a.        Ordinary costs of sale, undisputed taxes, and commissions to
  26         Tranzon Asset Strategies or third party brokers, shall be paid in the ordinary
  27         course directly out of escrow;
  28
                                                              [PROPOSED] ORDER APPROVING SALE
                                                  -1-              OF 16359 E. BALLENTINE PLACE
Case 2:17-cv-06929-PA-JEM Document 167 Filed 10/03/18 Page 3 of 3 Page ID #:4763



   1                b.     Regardless of the amount of or existence of liens on the
   2         Property, the balance of the sales proceeds shall be paid to the Receiver to be
   3         held in a segregated account for the Property, subject to all existing liens,
   4         claims, and encumbrances, with those liens, claims, and encumbrances to
   5         maintain the same force, effect, and priority against the sales proceeds as
   6         existed at the time of the closing of the sale, whether shown herein or not;
   7         and
   8                c.     The Receiver may, in his discretion, pay any undisputed,
   9         noninvestor claims through escrow at the time of closing.
  10         4. Pursuant to the terms of this Order, the sale shall be free and clear of all
  11   liens, claims and encumbrances.
  12         5. The Receiver is authorized to take all actions and sign all documents
  13   reasonably necessary to consummate the sale and close escrow, including but not
  14   limited to the grant deed and escrow instructions.
  15         6. The Receiver is selling the Property in his capacity as the Receiver of GH
  16   Design, not in his personal capacity, and no obligations or liabilities will accrue to
  17   him personally as a result of the sale.
  18         7. This Order may be filed with the appropriate clerk and/or recorded with
  19   the recorder of any state, county, or local authority to act to cancel any of the liens,
  20   claims, encumbrances and interests of record. The recordation of this Order with
  21   the Los Angeles County Recorder shall constitute a discharge, termination and
  22   cancellation as to the Property of the liens, without the need for reconveyance or
  23   release of such liens, encumbrances or other interests.
  24

  25   IT IS SO ORDERED
  26

  27   DATED: October 03, 2018
                                                            Percy Anderson
  28                                                UNITED STATES DISTRICT JUDGE
                                                             [PROPOSED] ORDER APPROVING SALE
                                                 -2-
                                                                  OF 16359 E. BALLENTINE PLACE
